Citation Nr: 1511804	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  06-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 40 percent for degenerative changes of the lumbar spine with laminectomy.

3.  Entitlement to a disability rating in excess of 10 percent prior to August 13, 2004, in excess of 20 percent from August 13, 2004 to December 1, 2005, and in excess of 30 percent on and after December 1, 2005, for degenerative changes of the cervical spine status post anterior cervical discectomy and fusion at C5-6 and C6-7.

4.  Entitlement to an initial disability rating in excess of 50 percent for depression.

5.  Entitlement to separate compensable ratings for radiculopathy of the right and left upper extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to February 1989, and from February 1990 to October 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas and Muskogee, Oklahoma.  During the appeal, in a March 2005 rating decision, the RO granted an increased 20 percent disability rating for the cervical spine disability effective August 13, 2004.  In a subsequent February 2006 rating decision, the RO granted a second increased disability rating of 30 percent for the cervical spine disability.  The Veteran has not indicated that he agreed with the increased ratings that were assigned.  Therefore, the higher rating grants are not full grants of the cervical spine benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

Having reviewed the evidence of record and the procedural history of this appeal, the Board notes that there is a question as to the relevant appeal period for both the cervical and lumbar spine disability rating issues.  The record reflects that in August 2004, the Veteran submitted a statement in which he advanced that both of his spinal disabilities had increased in severity.  This appears to be the date on which both the RO and the Board considered the Veteran's request for an increase in his spinal disability ratings to have been filed.

The record reflects, however, that on September 17, 2001, the Veteran submitted a claim which can reasonably be interpreted as a request for increased disability ratings for both service-connected spinal disabilities.  In May 2002, the RO issued a rating decision denying an increased disability rating for the cervical spine disability.  The lumbar spine rating was not addressed in the rating decision, and in June 2002 the Veteran submitted another statement advancing that his lumbar spine disability had worsened.  The Veteran also submitted a notice of disagreement (NOD) to the May 2002 denial of an increased rating for the cervical spine disability in September 2002.  Subsequently, multiple VCAA notices were sent to the Veteran in 2003 indicating that the RO was developing both the issue of an increased rating for the service-connected cervical spine disability and an increased rating for the lumbar spine disability.

In February 2004, VA sent the Veteran a letter informing him that VA received information from the VA Medical Center in Oklahoma City that he wished to withdraw his request for increased disability ratings for both spinal disabilities.  As such, the RO withdrew the claim.  The Veteran was informed that he had one year from the date of the letter to notify VA if this was incorrect.  In March 2004, the Veteran sent VA a letter indicating that he did not wish to withdraw his claim, and that he was unsure where VA received such information.  Despite the Veteran indicating that he never withdrew his September 17, 2001 claim, it appears from the record that the RO continued to treat this claim as withdrawn, which subsequently led to the RO treating the August 2004 statement as a new claim.  As the Board finds that the September 17, 2001 claim for increased disability ratings for the service-connected spinal disabilities was never withdrawn, the appropriate date of claim for the spinal disability rating issues on appeal is September 17, 2001.  See 38 C.F.R. § 3.400.

This matter was previously before the Board in August 2012.  The Board, in pertinent part, remanded the issues on appeal to obtain outstanding medical records, Social Security Administration (SSA) records, and to schedule the Veteran for a VA lumbar spine examination.  The Board finds that there has been substantial compliance with the directives of the August 2012 remand.  The record reflects that VA has received significant medical and SSA documentation since the August 2012 Board decision.  Further, the Veteran received a VA lumbar spine examination in December 2012.  The examination report reflects that the VA examiner conducted the appropriate testing and rendered the requested opinions.  As such, an additional remand to comply with the August 2012 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).   

In October 2014, the Veteran testified at a Central Office hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript is of record.  Since the issuance of the last supplemental statement of the case (SSOC) additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2014).  

The Board has not only reviewed the Veteran's physical claims files but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  The issues of entitlement to an initial disability rating in excess of 50 percent for depression and separate compensable ratings for radiculopathy of the right and left upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of his hearing before the Board in October 2014, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for PTSD.

2.  The Veteran does not have unfavorable ankylosis of the lumbar spine, vertebral fracture, pronounced intervertebral disc syndrome (IVDS) with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief, or IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

3.  Prior to August 9, 2004, the service connected degenerative changes of the cervical spine status post anterior cervical discectomy and fusion at C5-6 and C6-7 had more nearly approximated forward flexion of 0 to 65 degrees and combined range of motion of 355 degrees, including as due to pain, and without ankylosis, vertebral fracture, incapacitating episodes, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  On and after August 9, 2004, the service connected degenerative changes of the cervical spine status post anterior cervical discectomy and fusion at C5-6 and C6-7 have more nearly approximated painful limitation of forward flexion at zero degrees, without unfavorable ankylosis, vertebral fracture, or incapacitating episodes.

5.  On and after February 1, 2005, the Veteran was entitled to separate compensable ratings for right and left lower extremity radiculopathy, which manifested as mild incomplete partial paralysis, without muscular atrophy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for service connection for PTSD.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  For the entire increased rating period on appeal, the criteria for a disability rating in excess of 40 percent for degenerative changes of the lumbar spine with laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001), Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2003), Diagnostic Codes 5003, 5235-5243 (2014).

3.  Prior to August 9, 2004, the criteria for a disability rating in excess of 10 percent for degenerative changes of the cervical spine status post anterior cervical discectomy and fusion at C5-6 and C6-7 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001), Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2003), Diagnostic Codes 5003, 5235-5243 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, on and after August 9, 2004, the criteria for a 30 percent disability rating, but no higher, for degenerative changes of the cervical spine status post anterior cervical discectomy and fusion at C5-6 and C6-7 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001), Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2003), Diagnostic Codes 5003, 5235-5243 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, on and after February 1, 2005, the criteria for a separate compensable disability rating of 10 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8720 (2014).

6.  Resolving reasonable doubt in the Veteran's favor, on and after February 1, 2005, the criteria for a separate compensable disability rating of 10 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8720 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

During the course of this appeal, VA issued the Veteran multiple VCAA notices which, taken together, informed him of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  These notices were sent to the Veteran in June 2003, November 2003, June 2004, September 2004, March 2006, and May 2008.  The spinal disability rating issues were readjudicated in a February 2006 statement of the case (SOC), and subsequently issued SSOCs in April 2006, March 2008, April 2008, October 2008, June 2010, May 2011, February 2012, April 2014.  As such, any existing timing issues caused by this matter's complex procedural history have been rectified by the numerous notifications and readjudications throughout the course of this appeal.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Here, the Veteran was afforded VA spinal examinations for compensation purposes in May 2002, October 2002, February 2005, December 2005, November 2006, November 2007, February 2011, and December 2012.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that it is unclear if the claims file was before the VA examiner at each VA spinal examination; however, review of the claims file is not required in this case for purposes of determining whether increased spinal disability rating are warranted, as the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).

The Veteran's statements in support of the issues on appeal are of record, including testimony provided at an October 2014 Board hearing.  The hearing focused on the elements necessary to substantiate the issues on appeal, and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the issues on appeal.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Acting Veterans Law Judge complied with the duties set forth in 
38 C.F.R. § 3.103(c)(2) (2014), and that the Board can adjudicate the claim based on the current record.

All relevant documentation has been secured as to the spinal rating issues on appeal.  VA has received numerous VA, private, and Social Security Administration (SSA) treatment records related to the spinal disabilities.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the spinal disability rating issues.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id. 

At the time of the Veteran's hearing before the Board in October 2014, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal of the denial of this claim, and the appeal is dismissed.

Spinal Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

During the pendency of this appeal, the criteria for evaluating disorders of the spine were revised twice.  The former rating criteria for evaluating the spine were in effect through September 22, 2002, and then were revised beginning on September 23, 2002.  Effective September 26, 2003, the diagnostic codes were renumbered and criteria for evaluating disorders of the spine were substantially revised.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Generally, where the rating criteria are amended during the course of the appeal, both the former and the current schedular criteria are considered.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  

Criteria Prior to September 23, 2002

Former Diagnostic Code 5293 provided a 10 percent rating for mild IVDS, a 20 percent rating for moderate symptoms with recurring attacks, and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. 
§ 4.71a, former Diagnostic Code 5293 (2002). 

Effective from September 23, 2002, intervertebral disc syndrome is rated under the same criteria as now provided in Diagnostic Code 5243 discussed below.  38 C.F.R. § 4.71a, former Diagnostic Code 5293 (2002). 

Criteria prior to September 26, 2003

Limitation of motion of the lumbar spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent rating was warranted for slight limitation of motion of the lumbar spine.  A 20 percent rating was warranted for moderate limitation of motion of the lumbar spine.  A 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, former Diagnostic Code 5292 (2003). 

Diagnostic Code 5290 provided ratings based on limitation of motion of the cervical spine.  Slight limitation of motion of the cervical spine was to be rated 10 percent disabling; moderate limitation of motion of the cervical spine was to be rated 20 percent disabling; and severe limitation of motion of the cervical spine was to be rated 30 percent disabling.  38 C.F.R. § 4.71a, former Diagnostic Code 5290 (2003).

Former Diagnostic Code 5295 provided a 20 percent rating for lumbosacral strain manifested by muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, former Diagnostic Code 5295 (2003). 

Ankylosis of the lumbar spine was evaluated under former Diagnostic Code 5289, which provided 40 and 50 percent evaluations for ankylosis that was favorable or unfavorable, respectively.  38 C.F.R. § 4.71a, former Diagnostic Code 5289 (2003).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5287 provided ratings for ankylosis of the cervical spine. Favorable ankylosis of the cervical spine was to be rated 30 percent disabling.  Unfavorable ankylosis of the cervical spine was to be rated 40 percent disabling.  
38 C.F.R. § 4.71a, former Diagnostic Code 5287 (2003).

Residuals of a fracture of the vertebra were rated under Diagnostic Code 5285.  A 100 percent rating was warranted for cord involvement, bedridden, or requiring long leg braces.  A 60 percent rating was warranted without cord involvement; abnormal mobility requiring neck brace (jury mast).  38 C.F.R. § 4.71a, former Diagnostic Code 5285 (2003). 

Former Diagnostic Code 5286 provided a 60 percent evaluation for complete bony fixation (ankylosis) of the spine at an favorable angle and a 100 percent evaluation for complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, former Diagnostic Code 5286 (2003). 

Criteria on and after September 26, 2003

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 IVDS.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Spinal Disability Symptoms for the Relevant Period on Appeal

In May 2002, the Veteran received a VA cervical spine examination.  The Veteran advanced symptoms of neck stiffness and weakness.  Upon examination the VA examiner noted no painful motion, muscle spasms, weakness, or tenderness; however, the VA examiner did state that pain was seen at "extreme ranges of motion" of the cervical spine.  Range of motion testing conveyed forward flexion of 65 degrees, extension of 50 degrees, right and left lateral flexion of 40 degrees bilaterally, and right and left rotation of 80 degrees bilaterally.  No neurological symptoms were identified.  At the conclusion of the examination the Veteran was diagnosed with degenerative joint disease (DJD) of the cervical spine.  The report does not reflect a diagnosis of IVDS, vertebral fracture, and/or ankylosis. 

The Veteran next received a VA lumbar spine examination in October 2002.  The examination report reflects that the Veteran reported symptoms of pain, stiffness, and fatigue, which would improve as the day went on.  Upon examination posture and gait were normal, there was no radiation of pain on movement, and there was slight tenderness in the muscles.  Neurological testing was negative, and there were no signs of radiculopathy.  Range of motion testing was conducted.  At the conclusion of the examination the Veteran was diagnosed with degenerative lumbar spine, status post laminectomy.  The report did not reflect a diagnosis of IVDS, vertebral fracture, and/or ankylosis.

On February 1, 2005, the Veteran received a VA cervical and lumbar spine examination.  As to the cervical spine, the Veteran reported pain which radiated into the upper extremities, stiffness, and weakness.  The Veteran noted flare-ups of pain every two days at a level of six to seven out of ten on the pain scale.  The Veteran reported relatively the same symptoms for the lumbar spine, with pain radiating into the lower extremities.  Flare-ups would occur during periods of prolonged sitting, standing, walking, bending, or lifting.  The Veteran also noted intermittent numbness in his hands.

Upon examination the VA examiner noted muscle spasms in the neck and trapezius area and no wasting of the limbs of the upper extremities.  There was slight forward flexion of posture, and the head was in a slight forward flexion to the cervical spine.  Gait was stiff but steady.  Range of motion testing was conducted.  As to the cervical spine, flexion was 0 to 68 degrees, extension was 0 to 28 degrees, right lateral flexion was 0 to 14 degrees, and left lateral flexion was 0 to 14 degrees.  The VA examiner noted that pain was present at 0 degrees and increased with additional movement throughout the range of motion.  

Favorable ankylosis was noted for the thoracolumbar spine; however, no ankylosis was noted in the cervical spine.  Straight leg raise testing was positive bilaterally, and there was diminished sensation bilaterally in both upper extremities.  No muscular atrophy was noted.  At the conclusion of the examination the Veteran was diagnosed with degenerative disc disease (DDD) of the lumbar spine, status post laminectomy, and DDD of the cervical spine.  The report did not convey a diagnosis of IVDS and/or the presence of a vertebral fracture.

A June 2005 Army Occupational Health Clinic Pass conveys that the Veteran reported pain in his neck and back which radiated to his arms causing him to drop items he was carrying.  An August 2005 private treatment letter noted that the Veteran had upper extremity numbness which was exacerbated by cold temperatures.

VA received a private neurosurgical evaluation dated September 2005.  The evaluation report conveyed that the Veteran had complained of cervical pain, radiating pain into the right arm, and occasional pain in the left arm.  He also reported instances of dripping objects in his right hand.  Upon examination the private examiner noted normal gait and deep tendon reflexes in the lower extremities.  Cervical range of motion was only mildly limited to hyperextension and was otherwise normal.  There was some complaint of pain with these movements.  There was some tenderness over the trapezius muscles bilaterally.  The upper extremity motor examination was normal, and the sensory examination was normal.  At the conclusion of the examination the Veteran was diagnosed with degenerative cervical disc with disc herniation at C5-C6 producing marked spinal stenosis and spinal cord compression.

In October 2005 the Veteran underwent cervical spine surgery, for which he was previously granted a temporary 100 disability rating.  The operative report reflects that both pre- and post-operation the Veteran was diagnosed with cervical disc disease, C5-6 and C6-7 levels with cervical radiculopathy.  A November 2005 follow-up report noted that the Veteran's mobility seemed to be quite good and his neurological examination was normal.

The Veteran received another VA spinal examination in December 2005.  Concerning the cervical spine, the Veteran advanced symptoms of pain which radiated into the upper extremities, stiffness, and weakness.  He reported that the pain was consistently at a level of two out of ten on the pain scale, with flare-ups to a level of four out of ten.  Lumbar spine symptoms included pain, which radiated down both legs, stiffness, and weakness.  Again the Veteran conveyed that the pain was constantly at a level of two out of ten on the pain scale, with flare-ups occurring biweekly and raising the pain to a level of five to six out of ten.  Flare-ups were caused by factors such as sitting, standing, walking, bending, and lifting.  The Veteran did not advance any bladder, bowel, or erectile dysfunction issues, although the pain did interfere with his sex life.  He did report intermittent numbness in both hands.  The Veteran conveyed that he did not use an assistive device to move and that he could walk approximately 50 yards with occasional unsteadiness.

Upon examination muscle spasming was noted in the neck and trapezius area.  There was no wasting of the limbs of the upper extremities.  There was a slight forward flexion in posture, and the Veteran's gait was stiff but steady.  Range of motion testing was conducted for both the cervical and lumbar spine.  Favorable ankylosis was noted in both the cervical and lumbar spine.  Straight leg raise testing was positive bilaterally, and there was diminished sensation bilaterally in both upper extremities.  No muscular atrophy was noted.  At the conclusion of the examination the Veteran was diagnosed with degenerative disc disease (DDD) of the lumbar spine with radiculopathy and neuropathy, and DDD of the cervical spine with radiculopathy and neuropathy.  The VA examiner did not convey a diagnosis of IVDS and/or the presence of a vertebral fracture.

Included in the December 2005 examination report are the reports from lumbar spine images taken in August 2004 and December 2004.  The X-rays taken in August 2004 reflect degenerative changes to the lumbar spine.  There is no notation of any observed prior spinal fracture.  The December 2004 MRI report also conveys degenerative changes with no indication of prior spinal fracture.

The Veteran received a VA general medicine examination in November 2006.  The report reflects that the Veteran advanced his spinal symptoms were relatively the same as reported in the previous VA examinations.  Range of motion testing was conducted.  No lordosis or kyphosis was noted in the thoracolumbar spine.  Neurological examination was normal.  At the conclusion of the examination the Veteran was diagnosed with DJD of both the cervical and lumbar spine.  The report did not convey a diagnosis of IVDS and/or the presence of a vertebral fracture.

One year later, in November 2007, the Veteran received another VA spinal examination.  The symptoms described by the Veteran were relatively the same as those discussed above.  Range of motion testing was conducted, and the neurological examination was negative for both the upper and lower extremities.  The Veteran was diagnosed with DDD of the cervical spine with spinal stenosis, postoperative decompression via anterior cervical discectomy, and lumbar spine DDD.  The report did not convey a diagnosis of IVDS; however, the examination report does provide the results from a November 2007 spinal X-ray in which the staff radiologist diagnosed an old ununited fracture of the dorsal process of L3.  

The report from an April 2010 magnetic resonance imaging (MRI) of the thoracic spine conveys that cervical and thoracic cords were intact and unremarkable.  All thoracic vertebral body heights were well maintained without fracture or subluxation.  The report from an April 2010 MRI of the lumbar spine conveys a scoliotic deformity at L3, straightening of the normal lumbar lordosis, and unremarkable spinal cord and conus medullaris.  There was no indication of a previous spinal fracture.  A May 2010 private evaluation report conveys that both the Veteran's cervical and lumbosacral range of motion was within normal limits.

The next VA spinal examination was conducted in February 2011.  The Veteran continued to report daily pain, stiffness, and muscle spasm.  It was noted that the Veteran denied neurological symptoms in the lower extremities due to the lumbar spine disability.  The report also conveys that the Veteran denied flare-ups or incapacitating episodes related to either the cervical or the lumbar spine.  He advanced being able to walk 30 to 40 minutes before needed to stop due to pain.  He noted that bending or stooping would also cause the pain to flare-up.  Range of motion testing was conducted.  The VA examiner opined that there were no neurological disabilities present related to the cervical and/or lumbar spine disabilities.  There was no mention of a diagnosis of IDVS.  Under diagnostic studies, there is a note that a lumbar spine X-ray from November 2007 revealed an old ununited fracture of the dorsal process of L3.

VA received documentation of another lumbar spine MRI dated July 2011.  Endplate spurring was seen at L2-L3, L3-L4, and L4-L5.  Disc desiccation and stenosis were seen throughout the spine.  There was no indication of a previous fracture, including at the L3 vertebra. 

A private back examination report from August 2011 conveys that the Veteran advanced being unable to sit for more than 10 minutes without experiencing worsening low back pain which radiated to the lower extremities.  Upon examination the Veteran had moderate reduction in range of motion in the lumbosacral spine.  Gait was compromised due to pain.  Weakness was present in both lower extremities.  At the conclusion of the examination the private examiner diagnosed the Veteran with lumbar radiculopathy secondary to central canal and foraminal stenosis caused by a number of factors, including disc herniation and spondylolisthesis; however, there was no mention of a spinal fracture contributing to the diagnosis.

An October 2011 discharge summary conveys that the Veteran had surgery on his lumbar spine.  After the surgery the Veteran continued to complain of moderate to severe low back pain, although his condition was noted to have improved.  An October 2011 lumbar spine MRI identified neither a fracture nor subluxation.  A findings report discussing an examined sample of the Veteran's lumbar tissue revealed "degenerated fibrocartilage consistent with intervertebral disk."

The November 2011 post-operative report conveys that the Veteran reported improved back and leg pain symptoms.  He was walking with a cane, and advanced that his endurance for sitting, standing, and performing various activities appeared to be improving.  Flexion and extension of the lumbosacral spine were slightly reduced, motor strength of the lower extremities was good, and there were no focal sensory deficits in the lower extremities.   An X-ray of the lumbosacral spine showed normal alignment with maintenance of a normal lumbar lordosis.  

An October 2012 private medical record reflects that the Veteran reported mild, occasional low back pain usually brought about by activities involving sustained exertion on the lumbosacral spine.  The Veteran did not report any leg pain or numbness.  His endurance for sitting, standing and performing various activities appeared to be improving.  No limp was noted, flexion and extension of the lumbosacral spine was slightly reduced, and normal motor strength was shown in the lower extremities.  Further, there were no focal sensory deficits in the lower extremities.

A new VA thoracolumbar spinal examination was conducted in December 2012.  The report reflects that the Veteran advanced constant dull back pain at a level of three out of ten on the pain scale along with stiffness.  He reported that the pain can flare-up during physical activity.  The Veteran advanced using a walker when walking for more than one-third of a mile, as the back pain gets particularly severe after that point.  The Veteran also reported weakness in the lower extremities.  

Lumbar spine range of motion testing was conducted.  Tenderness in the lumbar spine was observed, but not guarding or muscle spasm.  No muscular atrophy was noted.  Decreased sensation to light touch was observed in both lower extremities, and the straight leg raise test was positive for both lower extremities.  The Veteran was diagnosed with radiculopathy, and the VA examiner noted that symptoms included mild intermittent pain and numbness.  Overall severity of the radicular disability was found to be mild.  No other neurologic abnormalities were identified.  While the Veteran was diagnosed with IVDS, it was noted that the Veteran did not have any incapacitating episodes over the previous 12 months.  The VA examiner stated that there was no evidence of ankylosis of the lumbar spine.  

Finally, in October 2014, the Veteran testified before the undersigned Acting VLJ at a Central Office hearing.  At the hearing the Veteran testified that if he performed any physical activity for more than 20 minutes his back pain would flare-up to anywhere between six and ten out of ten on the pain scale.  When asked about incapacitating episodes, the Veteran said his doctor would just tell him to "take it easy and don't work so hard."  There was no indication that the doctor would prescribe the Veteran bed rest.  He also testified about issues he was having walking for long distances, standing for more than five minutes, and sitting for long periods of time.  

As to the cervical spine disability and neck pain, the Veteran noted that the chiropractor needed to keep his neck limber.  Further, he testified that his neck is very fatigable and that he would have flare-ups of pain due to overuse.  When asked about numbness in his arms, the Veteran testified that he hoped the pain was from the service-connected carpal tunnel syndrome and not upper extremity radiculopathy.  

Initial Issues

In addition to his testimony at the October 2014 Central Office hearing, the Veteran has submitted multiple lay statements throughout the course of this appeal.  While these statements are too voluminous to provide in the instant decision, the Board notes that it has reviewed all of the Veteran's statements.  In its most basic terms, the Veteran has advanced that, throughout the course of this appeal (and even earlier than that), the medical evidence of record has reflected that the service connected lumbar spine disability has warranted a 100 percent disability rating under pre-amended Diagnostic Code 5285 for vertebral fracture.  38 C.F.R. § 4.71a (2003).  The Veteran's argument has been considered in its entirety and is addressed below.

Further, the Veteran has submitted hundreds, if not thousands, of pages of documentation to support his claim.  Again, the Board has reviewed all of the Veteran's submissions and discussed the most relevant medical documents above.

Finally, the Board notes that under pre-amended Diagnostic Code 5286, a 60 disability rating could be assigned for favorable ankylosis of the entire spine.  As discussed above, the examiner at the December 2005 VA spinal examination found that the Veteran had favorable ankylosis in both the lumbar and cervical spine.  As such, the Board could combine the service-connected lumbar spine disability with the service-connected cervical spine disability and award a 60 percent disability rating.  However, at the time of the December 2005 VA examination, the Veteran was receiving, or was retroactively awarded, disability ratings of 40 percent for the service-connected lumbar spine disability and 30 percent for the service-connected cervical spine disability.  Under the Combined Ratings Table, a 40 percent disability rating will combine with a 30 percent disability rating to form a 60 percent disability rating.  As such, in the instant decision the Board does not combine the two service-connected spinal disabilities into a single rating as there is no actual benefit to the Veteran in doing so, and as such an action may simply serve to confuse matters should the Veteran seek an increased disability rating for these service-connected disabilities in the future.

Increased Disability Rating for 
Degenerative Changes of the Lumbar Spine with Laminectomy

Throughout the entire relevant rating period on appeal, other than during a period of convalescence, the Veteran's service-connected lumbar spine disability has been rated as 40 percent disabling.  As such, to warrant an increased disability rating under the current or previous spinal rating criteria the Veteran's symptomatology must reflect one of the following: 1) unfavorable ankylosis; 2) vertebral fracture; 3) pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief; and/or 4) IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Unfavorable Ankylosis

The VA examiner at the February 2005 VA spinal examination diagnosed the Veteran with favorable ankylosis of the lumbar spine.  The evidence of record reflects that no medical professional, VA or private, has diagnosed the Veteran with unfavorable ankylosis of the lumbar spine.  As such, an increased disability rating based on unfavorable ankylosis of the lumbar spine is not warranted.

IVDS

The evidence reflects that during the course of this appeal the Veteran was diagnosed with IVDS and radiculopathy.  Symptoms included mild to severe flaring pain which radiated to the lower extremities.  Muscle spasms were present.  While the Veteran credibly testified that he was advised by his doctor to "take it easy" and to not work so hard, the evidence of record does not reflect that the IVDS resulted in any incapacitating episodes which required a doctor to prescribe bed rest.  Further, the Board does not find that the symptoms noted in the evidence of record discussed above indicates that the IVDS symptoms were persistent and/or had little intermittent relief.  Outside of flare-ups the Veteran's pain is usually at a mild or moderate level.  Further, the neurological symptoms have shown to respond positively to surgical treatment.  As such, the Board finds that the diagnosed IVDS does not warrant a lumbar spine disability rating in excess of 40 percent at any point during the pendency of this appeal under either the prior or the amended schedular rating criteria.

Lumbar Spinal Fracture 

As noted above, the Veteran has advanced that he is entitled to a higher disability rating under pre-amended Diagnostic Code 5285 for a spinal fracture.  38 C.F.R. 
§ 4.71a (2003).  After reviewing all the evidence of record, the Board finds that the evidence preponderates against a finding that the Veteran's spinal disability symptoms are the residuals of a spinal fracture.

As discussed above, in November 2007, a staff radiologist reviewing a lumbar spine X-ray diagnosed the Veteran with an old ununited fracture of the dorsal process at L3; however, the Board notes that in the decade's worth of evidence reviewed by the Board this is the only indication that the Veteran's spine was fractured.  Multiple physicians, both VA and private, have diagnosed the Veteran with degenerative changes to the spine without diagnosing or making mention of any identifiable spinal fractures of the past or present.  Further, X-rays and MRIs taken both prior to and after November 2007 have not revealed a prior fracture at L3.  Without substituting its own medical judgment, the Board notes that such absence of evidence raises the possibility that the staff radiologist may have misinterpreted and/or misread the November 2007 X-ray.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected lumbar spine disability is the result of a prior spinal fracture, and an increased disability rating under pre-amended Diagnostic Code 5285 is not warranted.  38 C.F.R. § 4.71a (2003). 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 40 percent for the service-connected degenerative changes of the lumbar spine with laminectomy.  The evidence shows that, for the entire rating period on appeal, the Veteran's service-connected lumbar spine disability has not manifested as unfavorable ankylosis of the lumbar spine, vertebral fracture, pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief, or IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  As discussed above, a schedular rating in excess of 40 percent would only be warranted upon a finding of one or more of the aforementioned factors.  For these reasons, no higher disability rating can be assigned for the Veteran's service-connected lumbar spinal disability.  38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2002, 2003, & 2014); DeLuca, 8 Vet. App. 202.  As the preponderance of the evidence is against the claim for an increased disability rating in excess of 40 percent for the service-connected degenerative changes of the lumbar spine with laminectomy, the claim for an increased disability rating in excess of 60 percent for the service-connected lumbar spinal disability must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242.       

Increased Disability Rating for Degenerative Changes of the Cervical Spine In Excess of 10 Percent Prior to August 9, 2004

The evidence of record reflects that prior to August 9, 2004, the service connected degenerative changes of the cervical spine status post anterior cervical discectomy and fusion at C5-6 and C6-7 had more nearly approximated forward flexion of 0 to 65 degrees and combined range of motion of 355 degrees, including as due to pain, and without ankylosis, vertebral fracture, incapacitating episodes, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

As discussed above, the cervical spine range of motion measurements were taken at a May 2002 VA cervical spine examination.  Pain on motion was noted by the VA examiner; however, the examiner stated that such pain was only seen at "extreme ranges of motion."  While the exact degrees at which pain set in was not recorded, based upon the Boards interpretation of what constitutes an extreme range of motion (the tail end of the movement), the Board does not find any evidence that pain set in on flexion at greater than 15 degrees but not greater than 30 degrees, or at a combined range of motion of no greater than 170 degrees, which would warrant a 20 percent disability rating.  38 C.F.R. § 4.71a (2014).  Further, the Board finds that these measurements do not indicate moderate limitation of motion as contemplated in former Diagnostic Code 5290.  Id. (2003).   

While it is unclear from the evidence whether the Veteran was diagnosed with IVDS of the cervical spine during this period of time, a review of the medical evidence does not indicate that the Veteran had any incapacitating episodes requiring bed rest during this period of time.  Further, there is no indication from the evidence discussed above that muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was present during this period of time.

For these reasons, an increased disability rating in excess of 10 percent is not warranted for the Veteran's service-connected cervical spine disability for the period prior to August 9, 2004.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2002, 2003, & 2014); DeLuca, 8 Vet. App. 202.  As the preponderance of the evidence is against the claim for an increased disability rating in excess of 10 percent for the service-connected degenerative changes of the cervical spine status post anterior cervical discectomy and fusion at C5-6 and C6-7 prior to August 9, 2004, the claim for an increased disability rating in excess of 10 percent for the service-connected cervical spinal disability prior to August 9, 2004 must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2002, 2003, & 2014).


Increased Disability Rating for Degenerative Changes of the Cervical Spine In Excess of 30 Percent on and after August 9, 2004

At the outset, the Board notes that in a rating decision dated March 2005 the RO granted an increased disability rating of 20 percent for the service-connected cervical spine disability from August 13, 2004.  Here, the Board grants an increased disability rating of 30 percent for the service-connected cervical spine disability and assigns an effective date of August 9, 2004.  The Board finds that August 9, 2004 is the appropriate date for the increased disability rating as the Veteran advanced that the pain in his cervical spine had increased in a lay statement dated August 9, 2004.  As such, August 9, 2004 is the earliest date as of which it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o) (2014).

After receiving the August 9, 2004 statement, the Veteran was scheduled for a new VA spinal examination in February 2005.  As discussed above, upon range of motion testing, painful limitation of motion was noted to have set in immediately at 0 degrees; therefore, the evidence reflects that the Veteran's forward flexion of the cervical spine was limited to 15 degrees or less due to painful limitation of motion, and as such, a 30 percent disability rating under the General Rating Formula is warranted as of August 9, 2004.

The Board has considered whether a disability rating in excess of 30 percent was warranted at any time after August 9, 2004.  In order to warrant such a rating, under either the past or present rating criteria, the evidence would have to show unfavorable ankylosis or fracture of the cervical spine, or incapacitating episodes or similar symptoms caused by IVDS.  As to the IVDS, as discussed in the Board's lumbar spine analysis, while the Veteran was diagnosed with IVDS during the course of this appeal, the medical evidence does not reflect that the Veteran displayed severe and/or pronounced IVDS symptoms and/or that the disability caused incapacitating episodes necessitating bed rest.

While the Veteran was diagnosed with favorable ankylosis of the cervical spine, neither medical imaging, including X-rays and MRIs, nor any VA or private medical examiner has established that the Veteran has unfavorable ankylosis of the cervical spine.  Further, no such evidence has disclosed the presence of a fracture in the cervical spine.

After a review of all the evidence, lay and medical, the Board finds that, for the rating period on and after August 9, 2004, the service-connected degenerative changes of the cervical spine status post anterior cervical discectomy and fusion at C5-6 and C6-7 has more nearly approximated painful limitation of forward flexion at 0 degrees, without unfavorable ankylosis, fracture, or incapacitating episodes, to warrant a 30 percent disability rating, but no higher, under Diagnostic Code 5242.  38 C.F.R. § 4.71a (2014).  The Veteran conveyed that his cervical spine pain had worsened in an August 9, 2004 statement, and the report from the February 2005 VA spinal examination conveys that the Veteran began displaying objective evidence of painful limitation of motion at zero degrees; therefore, resolving reasonable doubt in favor of the Veteran, a 30 percent disability rating is warranted under Diagnostic Code 5242 for the period on and after August 9, 2004 for painful limitation of motion of the cervical spine to less than 15 degrees.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014); DeLuca, 8 Vet. App. 202.  As there is no evidence of unfavorable ankylosis, fracture, severe IVDS symptomatology, and/or incapacitating episodes, a disability rating in excess of 30 percent is not warranted.  Id.

Separate Compensable Ratings for Neurologic Manifestations 
Related to Spinal Disabilities

The Board has also considered whether the Veteran is entitled to a separate compensable disability rating for any objective neurologic, or other, disabilities related to the service-connected spinal disabilities.  Upon a review of all the evidence of record, for the reasons discussed below, the Board finds that the Veteran is entitled to separate compensable ratings for both right and left lower-extremity radiculopathy.  Further, the Board has remanded the issue of entitlement to separate compensable disability ratings for right and left upper-extremity radiculopathy.  The evidence does not reflect that a separate compensable rating is warranted for any other disability related to the service-connected spinal disabilities.

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

As discussed above, the VA examiner at the December 2012 VA lumbar spine examination specifically diagnosed the Veteran with radiculopathy of both lower extremities without muscular atrophy.  The examiner opined that the overall severity of the radicular disability symptoms was mild.  Symptoms included mild intermittent pain and numbness.

The Board has reviewed all the evidence of record to determine when the radicular symptoms first objectively manifested.  As discussed above, no neurological disabilities were diagnosed in the October 2002 lumbar spine examination; however, the report from the February 1, 2005 VA spinal examination conveys that straight leg raise testing was positive bilaterally.  As such, the Board finds that the evidence of record reflects that the lower-extremity radicular symptoms were first objectively observed by the VA examiner at the February 1, 2005 VA spinal examination.

The Board has also considered whether the Veteran displayed more than mild radicular symptoms at any point during the pendency of this appeal.  Having reviewed all the evidence of record, including that discussed above, the Board finds that the Veteran's bilateral lower-extremity radiculopathy symptomatology has consisted primarily of the sensory symptoms of pain and numbness without muscular atrophy.  Further, at times throughout the pendency of this appeal the evidence has reflected that lower-extremity neurological symptoms were not observed by a VA and/or private examiner.  Were the Veteran's symptoms regularly at the "moderate" level, the Board finds that there would have been notations of lower-extremity radicular symptoms in most of, if not all, treatment records for the relevant period on appeal.

After a review of all the evidence, lay and medical, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to separate compensable disability ratings for right and left lower-extremity radiculopathy as of February 1, 2005, the date the disabilities were first observed by a VA examiner.  The evidence reflects that, on and after February 1, 2005, the Veteran's right lower extremity and left lower extremity radiculopathy more nearly approximated mild incomplete paralysis with no muscular atrophy.  As such, based upon the findings of both VA and private medical examiners throughout the course of this appeal, the Board finds that the right lower-extremity radiculopathy symptoms more nearly approximated mild incomplete paralysis warranting a 10 disability rating under Diagnostic Code 8720, and that the left lower-extremity radiculopathy symptoms more nearly approximated mild incomplete paralysis warranting a 10 disability rating under Diagnostic Code 8720.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8720.


Extraschedular Rating Legal Criteria

The Board had also considered whether an extraschedular rating is warranted for the service-connected spinal disabilities.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's spinal disability picture, including the bilateral lower-extremity radiculopathy, has manifested primarily as painful limitation of motion with flare-ups, stiffness, weakness, favorable ankylosis, abnormal gait, difficulty standing, sitting, walking, or making certain other physical movements, intermittent pain and numbness in the lower extremities, and the use of assistive devices to move.  As discussed above, painful limitation of motion with painful flare-ups, stiffness, weakness, ankylosis, and abnormal gait are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  The scheduler rating criteria also allow for ratings based upon incapacitating episodes, such as those caused by increased pain due to flare-ups.  See 38 C.F.R. § 4.71a.  

Also as previously discussed, words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule, and rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.  As such, the scheduler rating criteria encompasses a wide range of symptoms for radiculopathy.  The Veteran's manifestations of radiculopathy, including intermittent pain and numbness, are primarily sensory, which is accounted for under the schedular rating criteria at 38 C.F.R. § 4.124a.  The schedular rating criteria provide ratings based on paralysis, neuritis, and neuralgia (nerve pain).  

Further, the functional limitations imposed by the Veteran's disabilities, including difficulty standing, sitting, and moving, and interference with occupational and daily activities, are primarily the result of the back pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's back pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the spinal disabilities and lower extremity radiculopathy to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the spine and/or the related radiculopathy of the lower extremities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As the Veteran has already been granted a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), there is no need to discuss entitlement to a TDIU in the instant decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 

ORDER

The appeal for service connection for PTSD is dismissed.

An increased disability rating for degenerative changes of the lumbar spine with laminectomy in excess of 40 percent is denied.

An increased disability rating for the service-connected degenerative changes of the cervical spine status post anterior cervical discectomy and fusion at C5-6 and C6-7 in excess of 10 percent for the period prior to August 9, 2004 is denied.

An increased disability rating of 30 percent, but no higher, for the service-connected degenerative changes of the cervical spine status post anterior cervical discectomy and fusion at C5-6 and C6-7 for the period on and after August 9, 2004 is granted.

On and after February 1, 2005, a separate compensable disability rating for right lower-extremity radiculopathy of 10 percent, but no higher, is granted.

On and after February 1, 2005, a separate compensable disability rating for left lower-extremity radiculopathy of 10 percent, but no higher, is granted.


REMAND

With regard to the Veteran's depression claim, the Veteran last underwent a VA mental health examination for compensation purposes in February 2011.  The report from the February 2011 examination does not reflect that the Veteran's mental health symptomology included panic attacks.  At the October 2014 Board hearing, when discussing his depression symptoms, the Veteran testified that he has panic attacks about every other week.

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, in light of the fact that the Veteran contends that his depression symptoms have worsened to the point that he is having panic attacks, a symptom which he did not have or was not recorded properly at his most recent VA examination, this claim must be remanded in order to afford the Veteran a new VA mental health examination to determine the current severity of his depression.

Additionally, the record reflects that the Veteran may be entitled to separate compensable ratings for radiculopathy of the bilateral upper extremities.  However, the record also reflects that the identified symptomatology may be due to the service-connected bilateral carpal tunnel syndrome.  As such, a VA opinion is necessary to determine whether the Veteran has bilateral upper-extremity radiculopathy, and if so, whether the symptoms of such can be differentiated from the carpal tunnel syndrome disability symptoms.

Further, the record reflects that the Veteran receives treatment from Altus Air Force Base.  The AOJ should obtain any and all Altus Air Force Base and VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding medical records concerning the Veteran's mental health or upper extremity radiculopathy, not currently associated with the record, from Altus Air Force Base for the period on and after August 2012, and from the VA Medical Center in Oklahoma City for the period on and after April 2014.

2.  Provide the Veteran with a VA mental health examination in order to determine the current severity of his depression.  The VA examiner should report the extent of the depression in accordance with VA rating criteria.  A detailed history of relevant symptoms and social and occupational impairment should be obtained from the Veteran.  

3.  Obtain a VA opinion as to the following issues:

A)  Whether the previous VA cervical spine examinations and private treatment records reflect that the Veteran had radiculopathy of one or both upper extremities during the relevant period on appeal.  If the VA examiner finds that the Veteran did not have radiculopathy of one or both upper extremities, the VA examiner should explain why his or her diagnosis differs from that of previous VA and private examiners.

B)  If upper-extremity radiculopathy is diagnosed, the VA examiner should differentiate the upper extremity radiculopathy symptomatology from that of the service-connected bilateral carpal tunnel syndrome symptomatology.  If the symptoms cannot be differentiated, the examiner should so state.  The examiner should opine as to whether there is complete or incomplete paralysis of the affected nerve.  If paralysis is found to be incomplete, the examiner should opine as to whether the radicular symptoms are best characterized as mild, moderate, or severe. 

4.  When the development requested has been completed, and the AOJ has ensured compliance with the requested actions, this issues of an initial disability rating in excess of 50 percent for depression and separate compensable ratings for radiculopathy of the right and left upper extremities should again be reviewed and readjudicated by the AOJ on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


